989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  JMCCALL COAL COMPANY, Incorporated;  JmcCall CoalExport Corporation, Debtors.  Mapco CoalIncorporated, Plaintiff-Appellant,v.JMcCall Coal Company, Incorporated, defendant-appellee,
No. 92-2094.
United States Court of Appeals,Fourth Circuit.
Argued:  March 2, 1993Decided:  March 26, 1993

OFFICIAL COMMITTEE OF UNSECURED CREDITORS, Party in Interest.  Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-92-890-B, BK-90-5-3816-JS)
Tarek F. Abdalla, BUCHANAN INGERSOLL PROFESSIONAL CORPORATION, Pittsburgh, Pennsylvania, for Appellant.  Irving Edward Walker, MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellee.
M. Bruce McCullough, BUCHANAN INGERSOLL PROFESSIONAL CORPORATION, Pittsburgh, Pennsylvania, for Appellant.
Marc E.  Shach, MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WILKINSON and WILLIAMS, Circuit Judges, MACKENZIE, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
MAPCO Coal, Inc., appeals the district court's affirmance of a bankruptcy court order granting summary judgment for Jno.  McCall Coal Company.  MAPCO contends the bankruptcy court erred in finding that an Escrow Agreement between MAPCO and McCall unambiguously prohibits MAPCO from recovering funds held in escrow as indemnification for McCall's breach of the parties' Marketing Services Agreement.


2
Our review of the record, the bankruptcy and district courts' opinions, and the arguments of counsel disclose that this appeal is without merit.  Accordingly, we affirm on the basis of the well-reasoned bankruptcy and district courts' opinions.  Jno. McCall Coal Co. v. MAPCO Coal, Inc.  (In re Jno.  McCall Co.), No. A91-0152-JS (Bankr.  D. Md. Feb. 5, 1992), aff'd, No. B-92-890 (D. Md. Aug. 4, 1992).

AFFIRMED